Citation Nr: 1754427	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-26 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1997 to September 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The AOJ denied an increased rating sought on appeal.

The Veteran and her spouse provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in January 2017.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the claimant in the development of a claim.  38 C.F.R. § 3.159(c) (2017).  A preliminary review of the record reflects that further development is necessary to fulfill that duty. 

The record reflects the Veteran was last afforded a VA examination in July 2013.  During the January 2017 Board hearing the Veteran testified that symptoms of her service-connected disability have worsened.  In light of these assertions of worsening, a remand for a more contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the AOJ should make every effort to obtain any additional, updated medical records since 2013 for the Veteran's disability that are not in the record and add them to the claims file.

Accordingly, the case is REMANDED for the following actions:

1.   Contact the Veteran and request that she provide the names and addresses of all health care providers who have provided treatment for her low back disability. 

Upon receipt of the requested information and the appropriate releases as needed, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record. 

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2017).

2.   Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.

3.   After the above development has been completed, arrange for the Veteran to undergo a VA examination for her low back disability.  The examiner should review the claims file and conduct an in-person examination of the Veteran, and provide a medical opinion as to the nature and severity of the Veteran's service-connected low back disability.

A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board. 

The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4.   The AOJ should conduct any other development deemed appropriate.

5.   After the above development has been completed, the AOJ should readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




